Exhibit 10.1

 



Employment Agreement

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made effective as of August 4,
2017 (the “Commencement Date”), by and between NeuroOne Medical Technologies
Corporation, a Delaware corporation (the “Company”) and David Rosa (the
“Executive”).

 

Background

 

The Board of Directors of the Company (the “Board”) has determined that it is in
the best interests of the Company and its stockholders to employ the Executive.
NeuroOne, Inc., the wholly-owned subsidiary of the Company, and the Executive
established an employment relationship pursuant to an employment agreement dated
October 5, 2016 (the “Prior Employment Agreement”). The Company and the
Executive desire to enter into this Agreement to amend and restate the terms and
conditions of such employment relationship and the Prior Employment Agreement in
their entirety. This Agreement shall be effective and shall supersede the Prior
Employment Agreement concurrently with the Commencement Date. This Agreement
shall represent the entire understanding and agreement between the parties with
respect to the Executive’s employment with the Company.

 

NOW, THEREFORE, in consideration of the foregoing and the terms and conditions
set forth herein, the parties agree as follows:

 

Terms and Conditions

 

1.             Employment Period. The Company hereby agrees to continue the
Executive in its employ, and the Executive hereby agrees to remain in the employ
of the Company, subject to the terms and conditions of this Agreement, for the
period commencing on the Commencement Date and ending on the third anniversary
of the Commencement Date (the “Initial Term”). The term of this Agreement will
automatically be renewed for a term of one (1) year (each, a “Renewal Term”) at
the end of the Initial Term and at the end of each Renewal Term thereafter,
provided that (a) the Executive notifies the Board of such renewal at least
thirty (30) days prior (the “Renewal Date”) to the expiration of the Initial
Term or any Renewal Term and (b) the Board does not notify the Executive of its
intention not to renew this Agreement on or prior to the Renewal Date. For
purposes of this Agreement, “Employment Period” includes the Initial Term and
any Renewal Term(s) thereafter. Notwithstanding the foregoing, in the event of a
Change in Control, the date the Change in Control occurs shall become the
Commencement Date for all purposes thereafter, and each Change in Control
thereafter shall result in a new Commencement Date on the date of the latest
Change in Control.

 

2.             Terms of Employment.

 

(a)               Position and Duties.

 

(i)                 During the Employment Period, the Executive shall serve as
the President and Chief Executive Officer of the Company, and in such other
position or positions with the Company and its subsidiaries as are consistent
with the Executive’s positions as Chief Executive Officer of the Company, and
shall have such duties and responsibilities as are assigned to the Executive by
the Board consistent with the Executive’s position as Chief Executive Officer of
the Company. The Executive will continue to serve as a director of the Board.
During the Employment Period, the Board will nominate the Executive for election
to the Board by the Company’s stockholders; provided that the Executive hereby
submits written notice of resignation to the Board, effective as of the date on
which the Executive ceases to serve as Chief Executive Officer.

 

 1 

 

 



(ii)              During the Employment Period, and excluding any periods of
vacation and sick leave to which the Executive is entitled, the Executive agrees
to devote reasonable attention and time during normal business hours and on a
full-time basis to the business and affairs of the Company, to discharge the
responsibilities assigned to the Executive hereunder, and to use the Executive’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the Employment Period it shall not be a violation of
this Agreement for the Executive to (A) be employed by the Company or any of its
subsidiaries or Affiliates, (B) serve on corporate, civic or charitable boards
or committees, (C) deliver lectures, fulfill speaking engagements or teach at
educational institutions and (D) manage personal investments, so long as such
activities do not significantly interfere with the performance of the
Executive’s responsibilities as an employee of the Company in accordance with
this Agreement; provided, however, that Executive shall not engage in other
employment or undertake any other commercial business activities unless
Executive obtains the prior written consent of the Board. The Board may deny or
rescind consent to Executive’s service as a director of all other corporations
or participation in other business or public activities if the Board, in its
sole discretion, determines that such activities compromise or threaten to
compromise the Company’s business interest or conflict with Executive’s duties
to the Company.

 

(b)              Compensation.

 

(i)                 Base Salary. During the Employment Period, the Executive
shall receive an annual base salary (the “Annual Base Salary”) at least equal to
$376,000.00, which shall be paid in accordance with the Company’s normal payroll
practices for senior executive officers of the Company as in effect from time to
time. During the Employment Period, the Annual Base Salary shall be reviewed at
least annually, and may be adjusted by the Compensation Committee of the
Company’s Board of Directors or a committee of the Board performing equivalent
functions (the “Committee”). The term “Annual Base Salary” as utilized in this
Agreement shall refer to the Annual Base Salary as so adjusted.

 

(ii)              Annual Cash Bonus. In addition to the Annual Base Salary, for
each fiscal year ending during the Employment Period, the Executive shall be
eligible for an annual cash bonus (the “Annual Bonus”) of up to 50% of the
Executive’s effective Annual Base Salary based upon the Executive’s performance
as determined by the Committee. Each such Annual Bonus awarded to the Executive
shall be paid sometime during the first seventy-five (75) days of the fiscal
year next following the fiscal year for which the Annual Bonus is awarded,
unless the Executive shall elect, in compliance with Treasury Regulation
1.409A-2(a), to defer the receipt of such Annual Bonus. Executive must be
employed with the Company in good standing on the payment date of the Annual
Bonus to earn and be eligible to receive the Annual Bonus.

 

 2 

 

 



(iii)            Long-Term Incentive Equity Compensation. During the Employment
Period, the Executive shall be entitled to participate in any stock option,
performance share, performance unit or other equity based long-term incentive
compensation plan, program or arrangement (the “Plans”) generally made available
to senior executive officers of the Company, on substantially the same terms and
conditions as generally apply to such other officers, except that the size of
the awards made to the Executive shall reflect the Executive’s position with the
Company and the Committee’s views.

 

(iv)             Annual Target Award. During each fiscal year during the
Employment Period, the Executive shall receive a target award value (which value
shall be as determined in accordance with the policies and practices generally
applicable to other senior executive officers of the Company) for an Annual
Bonus and, if determined by the Committee in its sole and absolute discretion, a
long-term incentive equity bonus as contemplated in Section 2(b)(iii); it being
understood that the form of the awards shall be determined by the Committee and
such form shall be subject to the terms of the applicable Plans of the Company.
The preceding sentence shall not limit any power or discretion of the Board or
the Committee in the administration of any such long-term incentive plan. The
Committee may increase or decrease the award value of any award made in respect
of any such fiscal year in its discretion. The actual benefits conveyed to the
Executive in respect of any such awards may be less than, greater than or equal
to the targeted award value, as such benefits will be dependent on a series of
performance and other factors, such as the value of the Company’s common stock
and satisfaction of any applicable vesting requirements and performance
conditions.

 

(v)               Welfare Benefit Plans. During the Employment Period, the
Executive and/or the Executive’s family, as the case may be, shall be eligible
for participation in and shall receive all benefits under welfare benefit plans,
practices, policies and programs provided by the Company and its affiliated
companies (including, without limitation, medical, prescription, dental,
disability, employee life, group life, accidental death and travel accident
insurance plans and programs) to the extent available generally or to other
senior executive officers of the Company.

 

(vi)             Expenses. During the Employment Period, the Executive shall be
entitled to receive prompt reimbursement for all reasonable expenses incurred by
the Executive in accordance with the plans, practices, policies and programs of
the Company.

 

(vii)          Vacation. During the Employment Period, the Executive shall be
entitled to four (4) weeks of paid vacation in accordance with the plans,
practices, policies and programs of the Company consistent with the treatment of
other senior executive officers of the Company. Unused vacation days shall be
forfeited at the end of each calendar year and shall not roll over to the next
year, nor will Executive be paid for any unused vacation days in a calendar
year. Other than as required by applicable law, upon termination of Executive’s
employment for any reason, the Company will not pay any accrued or unused
vacation time.

 

(c)               Recoupment of Unearned Incentive Compensation. If the Board,
or an appropriate committee thereof, determines that any fraud, negligence, or
intentional misconduct by the Executive is a significant contributing factor to
the Company having to restate all or a portion of its financial statements, the
Board or committee may require reimbursement of any bonus or incentive
compensation paid to the Executive if and to the extent that (i) the amount of
incentive compensation was calculated based upon the achievement of certain
financial results that were subsequently reduced due to a restatement, (ii) the
Executive engaged in any fraud or misconduct that caused or significantly
contributed to the need for the restatement, and (iii) the amount of the bonus
or incentive compensation that would have been awarded to the Executive had the
financial results been properly reported would have been lower than the amount
actually awarded.

 

 3 

 

 



3.             Termination of Employment.

 

(a)               Notwithstanding Section 1, the Employment Period shall end
upon the earliest to occur of (i) the Executive’s death, (ii) a Termination due
to Disability, (iii) a Termination for Cause, (iv) the Termination Date
specified in connection with any exercise by the Company of its Termination
Right; (v) a Termination for Good Reason; or (vi) the termination of this
Agreement by Executive pursuant to Section 3(b). If the Employment Period
terminates as of a date specified under this Section 3, the Executive agrees
that, upon written request from the Company, the Executive shall resign from any
and all positions the Executive holds with the Company and any of its
subsidiaries and Affiliates, effective immediately following receipt of such
request from the Company (or at such later date as the Company may specify).

 

(b)              This Agreement may be terminated by the Executive at any time
upon thirty (30) days prior written notice to the Company or upon such shorter
period as may be agreed upon between the Executive and the Board. In the event
of such termination, the Company shall be obligated only to continue to pay the
Executive’s salary and provide other benefits provided by this Agreement up to
the date of the termination.

 

(c)               Benefits Payable Under Termination.

 

(i)                 In the event of the Executive’s death during the Employment
Period or a Termination due to Disability, the Executive or the Executive’s
beneficiaries or legal representatives shall be provided the Unconditional
Entitlements, including, but not limited to, any such Unconditional Entitlements
that are or become payable under any Company plan, policy, practice or program
or any contract or agreement with the Company by reason of the Executive’s death
or Termination due to Disability.

 

(ii)              In the event of the Executive’s Termination for Cause or
termination by the Executive other than for a Termination for Good Reason, the
Executive shall be provided the Unconditional Entitlements.

 

(iii)            In the event of a Termination for Good Reason or the exercise
by the Company of its Termination Rights, the Executive shall be provided the
Unconditional Entitlements and, subject to Executive signing and delivering to
the Company and not revoking before the sixtieth (60th) day following the
Termination Date, a general release of claims in favor of the Company and
certain related parties in a form reasonably satisfactory to the Company and the
Executive, which the Company shall provide the Executive within seven (7) days
following the Termination Date (the “Release”), the Company shall provide the
Executive the Conditional Benefits. Any and all amounts payable and benefits or
additional rights provided to the Executive upon a termination of the
Executive’s employment pursuant to this Section 3(c) (other than the
Unconditional Entitlements) shall only be payable or provided if the Executive
signs and delivers the Release within the consideration period identified in the
Release and the Executive does not revoke the Release within the revocation
period identified in the Release. In no event shall the Executive be obligated
to seek other employment or take any other action by way of mitigation of the
amounts payable to the Executive under any of the provisions of this Agreement,
nor shall the amount of any payment hereunder be reduced by any compensation
earned by the Executive as a result of employment by a subsequent employer.

 

 4 

 

 



(d)              Unconditional Entitlements. For purposes of this Agreement, the
“Unconditional Entitlements” to which the Executive may become entitled under
Section 3(c) are as follows:

 

(i)                 Earned Amounts. The Earned Compensation shall be paid within
thirty (30) days following the termination of the Executive’s employment
hereunder.

 

(ii)              Benefits. All benefits payable to the Executive under any
employee benefit plans (including, without limitation any pension plans or
401(k) plans) of the Company or any of its Affiliates applicable to the
Executive at the time of termination of the Executive’s employment with the
Company and all amounts and benefits (other than the Conditional Benefits) which
are vested or which the Executive is otherwise entitled to receive under the
terms of or in accordance with any plan, policy, practice or program of, or any
contract or agreement with, the Company, at or subsequent to the date of the
Executive’s termination without regard to the performance by the Executive of
further services or the resolution of a contingency, shall be paid or provided
in accordance with and subject to the terms and provisions of such plans, it
being understood that all such benefits shall be determined on the basis of the
actual date of termination of the Executive’s employment with the Company.

 

(iii)            Indemnities. Any right which the Executive may have to claim a
defense and/or indemnity for liabilities to or claims asserted by third parties
in connection with the Executive’s activities as an officer, director or
employee of the Company shall be unaffected by the Executive’s termination of
employment and shall remain in effect in accordance with its terms.

 

(iv)             Medical Coverage. The Executive shall be entitled to such
continuation of health care coverage as is required under, and in accordance
with, applicable law or otherwise provided in accordance with the Company’s
policies. The Executive shall be notified in writing of the Executive’s rights
to continue such coverage after the termination of the Executive’s employment
pursuant to this Section 3(d)(iv), provided that the Executive timely complies
with the conditions to continue such coverage. The Executive understands and
acknowledges that the Executive is responsible to make all payments required for
any such continued health care coverage that the Executive may choose to
receive.

 

(v)               Business Expenses. The Executive shall be entitled to
reimbursement, in accordance with the Company’s policies regarding expense
reimbursement as in effect from time to time, for all business expenses incurred
by the Executive prior to the termination of the Executive’s employment.

 

 5 

 

 



(vi)             Stock Options/Equity Awards. Except to the extent additional
rights are provided upon the Executive’s qualifying to receive the Conditional
Benefits, the Executive’s rights with respect to any stock options and/or other
equity awards granted to the Executive by the Company shall be governed by the
terms and provisions of the Plans and Plan rules, provided that the Executive
shall have ninety (90) days from the Termination Date to exercise vested
options, and award agreements pursuant to which such stock options and equity
awards were awarded, as in effect at the Termination Date.

 

(e)               Conditional Benefits. For purposes of this Agreement, the
“Conditional Benefits” to which the Executive may become entitled are as
follows:

 

(i)                 Severance Amount. The Company shall pay the Executive an
amount equal to the Severance Amount which less standard deductions and
withholdings payable in equal installments as and when such salary would
normally have been paid as provided in Section 2(b) in accordance with the
Company’s standard payroll procedures.

 

(ii)              COBRA. Provided that the Executive timely elects continued
health insurance coverage under the federal COBRA law, the Company will pay
one-hundred percent of the cost of premiums for such health insurance
continuation coverage during the twelve (12) months following the Termination
Date.  Notwithstanding anything to the contrary in this Agreement, the
Executive’s entitlement to any benefits or payments under this Section 3(e)(ii)
shall cease on such date that the Executive becomes eligible to receive health
insurance coverage from another employer group health plan due to Executive’s
employment with a future employer.

 

(iii)            Stock Options. All of the Executive’s stock options shall
become exercisable in accordance with the applicable Original Stock Option Award
Documents, on the same basis as such options would have become vested and
exercisable if the Executive had remained employed under this Agreement through
the end of the Employment Period. Once exercisable, the Executive shall have
ninety (90) days from the Termination Date to exercise such vested options.
Except as otherwise expressly provided herein, all stock options shall continue
to be subject to the Original Stock Option Award Documents.

 

(iv)             Equity Awards. Any restrictive stock or other equity award
subject to vesting shall continue to vest in accordance with the terms of the
Original Award Documents, regardless of the Executive’s termination of
employment. Except as otherwise expressly provided herein, all such restricted
stock or other equity awards shall be subject to, and administered in accordance
with, the Original Award Documents.

 

(v)               Additional Distribution Rules. Notwithstanding any other
payment date or schedule provided in this Agreement to the contrary, if the
Executive is deemed on the Termination Date of the Executive’s employment to be
a “specified employee” within the meaning of that term under Section 409A of the
Code and the regulations thereunder (“Section 409A”), then each of the following
shall apply:

 



 6 

 

 

(A)             With regard to any payment that is considered “nonqualified
deferred compensation” under Section 409A and payable on account of and within
six months after a “separation from service” (within the meaning of Section 409A
and as provided in Section 3(h) of this Agreement), such payment shall instead
be made on the date which is the earlier of (1) the expiration of the six
(6)-month period measured from the date of the Executive’s “separation from
service,” and (2) the date of the Executive’s death (the “Delay Period”) to the
extent required under Section 409A. Upon the expiration of the Delay Period, all
payments delayed pursuant to this Section 3(d) (whether they would have
otherwise been payable in a single sum or in installments in the absence of such
delay) shall be paid to the Executive in a lump sum, and all remaining payments
due under this Agreement shall be paid or provided in accordance with the normal
payment dates specified for them herein; and

 

(B)              To the extent that benefits to be provided during the Delay
Period are considered “nonqualified deferred compensation” under Section 409A
provided on account of a “separation from service,” the Executive shall pay the
cost of such benefits during the Delay Period, and the Company shall reimburse
the Executive, to the extent that such costs would otherwise have been paid or
reimbursed by the Company or to the extent that such benefits would otherwise
have been provided by the Company at no cost to the Executive, for the Company’s
share of the cost of such benefits upon expiration of the Delay Period, and any
remaining benefits shall be paid, reimbursed or provided by the Company in
accordance with the procedures specified herein.

 

The foregoing provisions of this Section 3(d) shall not apply to any payments or
benefits that are excluded from the definition of “nonqualified deferred
compensation” under Section 409A, including, without limitation, payments
excluded from the definition of “nonqualified deferred compensation” on account
of being separation pay due to an involuntary separation from service under
Treasury Regulation 1.409A-1(b)(9)(iii).

 

(f)                Definitions. For purposes of this Agreement, the following
terms shall have the meanings ascribed to them below:

 

(i)                 “Affiliate” means any corporation, partnership, limited
liability company, trust or other entity which directly, or indirectly through
one or more intermediaries, controls, is under common control with, or is
controlled by, the Company.

 

(ii)              “Change in Control” means the occurrence, in a single
transaction or in a series of related transactions, of any one or more of the
following events:

 

(A)             any Exchange Act Person becomes the Owner, directly or
indirectly, of securities of the Company representing more than 50% of the
combined Voting Power of the Company’s then outstanding securities other than by
virtue of a merger, consolidation or similar transaction. Notwithstanding the
foregoing, a Change in Control will not be deemed to occur (1) in connection
with the issuance of securities of the Company as part of a joint venture or
strategic partnership to which the Company is party, (2) on account of the
acquisition of securities of the Company directly from the Company, (3) on
account of the acquisition of securities of the Company by an investor, any
affiliate thereof or any other Exchange Act Person that acquires the Company’s
securities in a transaction or series of related transactions the primary
purpose of which is to obtain financing for the Company through the issuance of
equity securities, (4) on account of the acquisition of securities of the
Company by any individual who is, on the Commencement Date, either an executive
officer or a Director (and/or any entity in which an executive officer or
Director has a direct or indirect interest (whether in the form of voting rights
or participation in profits or capital contributions) of more than 50%
(collectively, the “Incumbent Entities”), (5) on account of the Incumbent
Entities continuing to hold shares that come to represent more than 50% of the
combined Voting Power of the Company’s then outstanding securities as a result
of the conversion of any class of the Company’s securities into another class of
the Company’s securities having a different number of votes per share pursuant
to the conversion provisions set forth in the Company’s Certificate of
Incorporation; or (6) solely because the level of Ownership held by any Exchange
Act Person (the “Subject Person”) exceeds the designated percentage threshold of
the outstanding Voting Securities as a result of a repurchase or other
acquisition of Voting Securities by the Company reducing the number of shares
outstanding, provided that if a Change in Control would occur (but for the
operation of this sentence) as a result of the acquisition of Voting Securities
by the Company, and after such share acquisition, the Subject Person becomes the
Owner of any additional Voting Securities that, assuming the repurchase or other
acquisition had not occurred, increases the percentage of the then outstanding
Voting Securities Owned by the Subject Person over the designated percentage
threshold, then a Change in Control will be deemed to occur;

 

 7 

 

 



(B)              there is consummated a merger, consolidation or similar
transaction involving (directly or indirectly) the Company and, immediately
after the consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not Own, directly or
indirectly, either (1) outstanding Voting Securities representing more than 50%
of the combined outstanding Voting Power of the surviving entity in such merger,
consolidation or similar transaction or (2) more than 50% of the combined
outstanding Voting Power of the parent of the surviving entity in such merger,
consolidation or similar transaction, in each case in substantially the same
proportions as their Ownership of the outstanding Voting Securities of the
Company immediately prior to such transaction; provided, however, that a merger,
consolidation or similar transaction will not constitute a Change in Control
under this prong of the definition if the outstanding Voting Securities
representing more than 50% of the combined Voting Power of the surviving entity
or its parent are owned by the Incumbent Entities;

 

(C)             there is consummated a sale, lease, exclusive license or other
disposition of all or substantially all of the consolidated assets of the
Company and its subsidiaries, other than a sale, lease, license or other
disposition of all or substantially all of the consolidated assets of the
Company and its subsidiaries to an entity, more than 50% of the combined Voting
Power of the Voting Securities of which are Owned by stockholders of the Company
in substantially the same proportions as their Ownership of the outstanding
Voting Securities of the Company immediately prior to such sale, lease, license
or other disposition; provided, however, that a sale, lease, exclusive license
or other disposition of all or substantially all of the consolidated assets of
the Company and its subsidiaries will not constitute a Change in Control under
this prong of the definition if the outstanding Voting Securities representing
more than 50% of the combined Voting Power of the acquiring entity or its parent
are owned by the Incumbent Entities; or

 

(D)             individuals who, on the Commencement Date, are members of the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the members of the Board; provided, however, that if the appointment
or election (or nomination for election) of any new Board member was approved or
recommended by a majority vote of the members of the Incumbent Board then still
in office, such new member will, for purposes of this Agreement, be considered
as a member of the Incumbent Board.

 

 8 

 

 



(iii)            “Code” means the Internal Revenue Code of 1986, as amended and
the rules and regulations promulgated thereunder.

 

(iv)             “Earned Compensation” means any Annual Base Salary earned, but
unpaid, for services rendered to the Company on or prior to the date on which
the Employment Period ends pursuant to Section 3(a) (but excluding any salary
and interest accrued thereon payment of which has been deferred).

 

(v)               “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

 

(vi)             “Exchange Act Person” means any natural person, entity or
“group” (within the meaning of Section 13(d) or 14(d) of the Exchange Act),
except that “Exchange Act Person” will not include (A) the Company or any
subsidiary of the Company, (B) any employee benefit plan of the Company or any
subsidiary of the Company or any trustee or other fiduciary holding securities
under an employee benefit plan of the Company or any subsidiary of the Company,
(C) an underwriter temporarily holding securities pursuant to a registered
public offering of such securities, (D) an entity Owned, directly or indirectly,
by the stockholders of the Company in substantially the same proportions as
their Ownership of stock of the Company; or (E) any natural person, entity or
“group” (within the meaning of Section 13(d) or 14(d) of the Exchange Act) that,
as of the date hereof, is the Owner, directly or indirectly, of securities of
the Company representing more than 50% of the combined Voting Power of the
Company’s then outstanding securities.

 

(vii)          “Original Stock Option Award Documents” means, with respect to
any stock option, the terms and provisions of the award agreement and plan
pursuant to which such stock option was granted, each as in effect on the
Termination Date.

 

(viii)        “Original Award Documents” means, with respect to any restricted
stock or other equity award, the terms and provisions of the award agreement
related to and the plan governing, such restricted stock or other equity award,
each as in effect on the Termination Date.

 

(ix)             “Own,” “Owned,” “Owner,” “Ownership” means a person or entity
will be deemed to “Own,” to have “Owned,” to be the “Owner” of, or to have
acquired “Ownership” of securities if such person or entity, directly or
indirectly, through any contract, arrangement, understanding, relationship or
otherwise, has or shares Voting Power, which includes the power to vote or to
direct the voting, with respect to such securities.

 

(x)               “Severance Amount” means an amount equal to 1 times the sum of
(A) the aggregate Annual Base Salary which would have been earned by the
Executive under this Agreement (including any scheduled increase therein) for
the period commencing on the day after the Termination Date and ending on the
date of the end of the then applicable Employment Period and (B) a prorated
portion of the Executive’s cash bonus for the year in which the Termination Date
occurs, with such prorated amount determined by multiplying the Executive’s cash
bonus for the year in which the Termination Date occurs by a fraction, the
numerator of which is the number of full months during such year in which the
Executive was employed and the denominator of which is twelve (12); provided,
however, in no event shall the severance amount be less than 12 months of the
Executive’s Annual Base Salary or more than 18 months of the Executive’s Annual
Base Salary.

 

 9 

 

 



(xi)             “Termination for Cause” means a termination of the Executive’s
employment by the Company due to (A) an act or acts of dishonesty undertaken by
the Executive and intended to result in substantial gain or personal enrichment
to the Executive at the expense of the Company, (B) unlawful conduct or gross
misconduct that is willful and deliberate on the Executive’s part and that, in
either event, is materially injurious to the Company, (C) the conviction of the
Executive of, or the Executive’s entry of a no contest or nolo contendre plea
to, a felony, (D) breach by the Executive of the Executive’s fiduciary
obligations as an officer or director of the Company, (E) a persistent failure
by the Executive to perform the duties and responsibilities of the Executive’s
employment hereunder, which failure is not remedied by the Executive within
30 days after the Executive’s receipt of written notice from the Company of such
failure, except that the Company is not obligated to provide such written notice
and opportunity to cure if the action or conduct is not reasonably susceptible
to cure; or (F) material breach of any terms and conditions of any contract or
agreement between Executive and the Company, or of any Company policy, or of any
statutory duty Executive owes to the Company, which breach has not been cured by
the Executive within ten days after written notice thereof to Executive from the
Company.

 

(xii)          “Termination Date” means the earlier to occur of (A) the date the
Company specifies in writing to the Executive in connection with the exercise of
its Termination Right or (B) the date the Executive specifies in writing to the
Company in connection with any notice to effect a Termination for Good Reason.
Notwithstanding the foregoing, a termination of employment will not be deemed to
have occurred for purposes of any provision of this Agreement providing for the
payment of any amounts or benefits subject to Section 409A upon or following a
termination of employment unless such termination is also a “separation from
service” (within the meaning of Section 409A), and notwithstanding anything
contained herein to the contrary, the date on which such separation from service
takes place will be the Termination Date.

 

(xiii)        “Termination due to Disability” means a termination of the
Executive’s employment by the Company because the Executive has been incapable,
after reasonable accommodation, of substantially fulfilling the positions,
duties, responsibilities and obligations set forth in this Agreement because of
physical, mental or emotional incapacity resulting from injury, sickness or
disease for a period of (A) six (6) consecutive months or (B) an aggregate of
nine (9) months (whether or not consecutive) in any twelve (12) month period.
Any question as to the existence, extent or potentiality of the Executive’s
disability shall be determined by a qualified physician selected by the Company
with the consent of the Executive, which consent shall not be unreasonably
withheld. The Executive or the Executive’s legal representatives or any adult
member of the Executive’s immediate family shall have the right to present to
such physician such information and arguments as to the Executive’s disability
as he, she or they deem appropriate, including the opinion of the Executive’s
personal physician.

 

 10 

 

 



(xiv)         “Termination for Good Reason” means a termination of the
Executive’s employment by the Executive within thirty (30) days of the Company’s
failure to cure, in accordance with the procedures set forth below, any of the
following events: (A) a reduction in Executive’s Annual Base Salary as in effect
immediately prior to such reduction by more than ten percent (10%) without
Executive’s written consent, unless such reduction is made pursuant to an across
the board reduction applicable to all senior executives of the Company; (B) a
material reduction in the Executive’s duties, position and responsibilities as
in effect immediately prior to such reduction without Executive’ written
consent, provided, however, that a mere change in title or reporting
relationship following a Change in Control by itself will not constitute “Good
Reason” for Executive’s resignation, and further provided that the acquisition
of the Company and subsequent conversion of the Company to a division or unit of
the acquiring entity will not by itself result in a “reduction” of duties,
position or responsibility; or (C) a material breach of any material provision
of this Agreement by the Company. Notwithstanding the foregoing, a termination
shall not be treated as a Termination for Good Reason (y) if the Executive shall
have consented in writing to the occurrence of the event giving rise to the
claim of Termination for Good Reason, or (z) unless the Executive shall have
delivered a written notice to the Board of Directors within forty-five (45) days
of the Executive’s having actual knowledge of the occurrence of one of such
events stating that the Executive intends to terminate the Executive’s
employment for Good Reason and specifying the factual basis for such
termination, and such event, if capable of being cured, shall not have been
cured within twenty-one (21) days of the receipt of such notice.

 

(xv)           “Termination Right” means the right of the Company, in its sole,
absolute and unfettered discretion, to terminate the Executive’s employment
under this Agreement for any reason or no reason whatsoever. For the avoidance
of doubt, any Termination for Cause effected by the Company shall not constitute
the exercise of its Termination Right.

 

(xvi)         “Voting Power” means such number of Voting Securities as shall
enable the holders thereof to cast all the votes which could be cast in an
annual election of directors of a company.

 

(xvii)      “Voting Securities” means all securities entitling the holders
thereof to vote in an annual election of directors of a company.

 

(g)               Conflict with Plans. As permitted under the terms of the
applicable Plans, the Company and the Executive agree that the definitions of
Termination for Cause or Termination for Good Reason set forth in this Section 3
shall apply in place of any similar definition or comparable concept applicable
under the Plans (or any similar definition in any successor plan).

 



 11 

 

 

 

(h)              Section 409A. It is intended that payments and benefits under
this Agreement either be excluded from or comply with the requirements of
Section 409A and the guidance issued thereunder and, accordingly, to the maximum
extent permitted, this Agreement shall be interpreted consistent with such
intent. In the event that any provision of this Agreement is subject to but
fails to comply with Section 409A, the Company may revise the terms of the
provision to correct such noncompliance to the extent permitted under any
guidance, procedure or other method promulgated by the Internal Revenue Service
now or in the future or otherwise available that provides for such correction as
a means to avoid or mitigate any taxes, interest or penalties that would
otherwise be incurred by the Executive on account of such noncompliance.
Provided, however, that in no event whatsoever shall the Company be liable for
any additional tax, interest or penalty imposed upon or other detriment suffered
by the Executive under Section 409A or damages for failing to comply with
Section 409A. Solely for purposes of determining the time and form of payments
due the Executive under this Agreement (including any payments due under
Sections 3(c) or 5) or otherwise in connection with the Executive’s termination
of employment with the Company, the Executive shall not be deemed to have
incurred a termination of employment unless and until the Executive shall incur
a “separation from service” within the meaning of Section 409A. The parties
agree, as permitted in accordance with the final regulations thereunder, a
“separation from service” shall occur when the Executive and the Company
reasonably anticipate that the Executive’s level of bona fide services for the
Company (whether as an employee or an independent contractor) will permanently
decrease to no more than forty (40) percent of the average level of bona fide
services performed by the Executive for the Company over the immediately
preceding thirty six (36) months. The determination of whether and when a
separation from service has occurred shall be made in accordance with this
subparagraph and in a manner consistent with Treasury Regulation Section
1.409A-1(h). All reimbursements and in-kind benefits provided under this
Agreement shall be made or provided in accordance with the requirements of
Section 409A to the extent that such reimbursements or in-kind benefits are
subject to Section 409A, including, where applicable, the requirements that (i)
any reimbursement is for expenses incurred during the Executive’s lifetime (or
during a shorter period of time specified in this Agreement), (ii) the amount of
expenses eligible for reimbursement during a calendar year may not affect the
expenses eligible for reimbursement in any other calendar year, (iii) the
reimbursement of an eligible expense will be made on or before the last day of
the calendar year following the year in which the expense is incurred and (iv)
the right to reimbursement is not subject to set off or liquidation or exchange
for any other benefit. For purposes of Section 409A, the Executive’s right to
any installment payment under this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(e.g., “payment shall be made within ninety (90) days following the date of
termination”), the actual date of payment within the specified period shall be
within the sole discretion of the Company.



 



4.             Executive Remedy. The Executive shall be under no obligation to
seek other employment or other engagement of the Executive’s services. The
Executive acknowledges and agrees that the payment and rights provided under
Section 3 are fair and reasonable, and are the Executive’s sole and exclusive
remedy, in lieu of all other remedies at law or in equity, for termination of
the Executive’s employment by the Company upon exercise of its Termination Right
pursuant to this Agreement or upon a Termination for Good Reason.

 

 12 

 

 



5.             Additional Payments Following a Change in Control.

 

(a)               If, during the Employment Period, the Company shall terminate
the Executive’s employment other than due to the Executive’s death, a
Termination for Cause, a Termination due to Disability or if the Executive shall
effect a Termination for Good Reason, in each case within two (2) years after a
Change in Control:

 

(i)                 the Company shall pay to the Executive, in a lump sum in
cash within thirty (30) days after the Termination Date, the aggregate of the
following amounts:

 

(A)             the Unconditional Entitlements; and

 

(B)              the amount equal to the product of 1.5 times the sum of (y) the
Annual Base Salary, and (z) the greater of the target bonus for the then current
fiscal year under the Plans or any successor annual bonus plan and the average
annual bonus paid to or for the benefit of the Executive for the prior three (3)
full years (or any shorter period during which the Executive has been employed
by the Company); and

 

(ii)              the Company shall provide the Executive the Conditional
Benefits minus the Severance Amount.

 

(b)              If any payment or benefit (including payments and benefits
pursuant to this Agreement) the Executive would receive in connection with a
Change in Control from the Company or otherwise (the “Payment”) would (i)
constitute a “parachute payment” within the meaning of Section 280G of the Code,
and (ii) but for this paragraph, be subject to the excise tax imposed by Section
4999 of the Code (the “Excise Tax”), then the Company shall cause to be
determined, before any amounts of the Payment are paid to the Executive, which
of the following two alternative forms of payment shall be paid to the
Executive: (A) payment in full of the entire amount of the Payment (a “Full
Payment”), or (B) payment of only a part of the Payment so that Executive
receives the largest payment possible without the imposition of the Excise Tax
(a “Reduced Payment”). A Full Payment shall be made in the event that the amount
received by the Executive on a net after-tax basis is greater than what would be
received by the Executive on a net after-tax basis if the Reduced Payment were
made, otherwise a Reduced Payment shall be made. If a Reduced Payment is made,
(i) the Payment shall be paid only to the extent permitted under the Reduced
Payment alternative, and the Executive shall have no rights to any additional
payments and/or benefits constituting the Payment, and (ii) reduction in
payments and/or benefits shall occur in the following order: (A) reduction of
cash payments; (B) cancellation of accelerated vesting of equity awards other
than stock options; (C) cancellation of accelerated vesting of stock options;
and (D) reduction of other benefits paid to Executive. In the event that
acceleration of compensation from the Executive’s equity awards is to be
reduced, such acceleration of vesting shall be canceled in the reverse order of
the date of grant.

 

(c)               The independent registered public accounting firm engaged by
the Company for general audit purposes as of the day prior to the effective date
of the Change in Control shall make all determinations required to be made under
this Section 5. If the independent registered public accounting firm so engaged
by the Company is serving as accountant or auditor for the individual, entity or
group effecting the Change in Control, the Company shall appoint a nationally
recognized independent registered public accounting firm to make the
determinations required hereunder. The Company shall bear all expenses with
respect to the determinations by such independent registered public accounting
firm required to be made hereunder.

 

 13 

 

 



(d)              The independent registered public accounting firm engaged to
make the determinations hereunder shall provide its calculations, together with
detailed supporting documentation, to the Company and the Executive within
fifteen (15) calendar days after the date on which Executive’s right to a
Payment is triggered (if requested at that time by the Company or Executive) or
such other time as requested by the Company or Executive. If the independent
registered public accounting firm determines that no Excise Tax is payable with
respect to a Payment, either before or after the application of the Reduced
Amount, it shall furnish the Company and Executive with an opinion reasonably
acceptable to Executive that no Excise Tax will be imposed with respect to such
Payment. Any good faith determinations of the accounting firm made hereunder
shall be final, binding and conclusive upon the Company and Executive.

 

(e)               The Company’s obligation to make the payments provided for in
this Agreement and otherwise to perform its obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action which the Company may have against the Executive or others. In no
event shall the Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Executive under
any of the provisions of this Agreement and such amounts shall not be reduced
whether or not the Executive obtains other employment.

 

 14 

 

 



6.             Confidentiality.

 

(a)               Confidentiality. Without the prior written consent of the
Company, except (y) as reasonably necessary in the course of carrying out the
Executive’s duties hereunder or (z) to the extent required by an order of a
court having competent jurisdiction or under subpoena from an appropriate
government agency, the Executive shall not disclose any Confidential Information
unless such Confidential Information has been previously disclosed to the public
by the Company or has otherwise become available to the public (other than by
reason of the Executive’s breach of this Section 6(a)). The term “Confidential
Information” shall include, but shall not be limited to: (i) the identities of
the existing and prospective customers or clients of the Company and its
Affiliates, including names, addresses, credit status, and pricing levels;
(ii) the buying and selling habits and customs of existing and prospective
customers or clients of the Company and its Affiliates; (iii) financial
information about the Company and its Affiliates; (iv) product and systems
specifications, concepts for new or improved products and other product or
systems data; (v) the identities of, and special skills possessed by, employees
of the Company and its Affiliates; (vi) the identities of and pricing
information about the suppliers and vendors of the Company and its Affiliates;
(vii) training programs developed by the Company or its Affiliates;
(viii) pricing studies, information and analyses; (ix) current and prospective
products and inventories; (x) financial models, business projections and market
studies; (xi) the financial results and business conditions of the Company and
its Affiliates; (xii) business plans and strategies of the Company and its
Affiliates; (xiii) special processes, procedures, and services of suppliers and
vendors of the Company and its Affiliates; and (xiv) computer programs and
software developed by the Company or its Affiliates.

 

(b)              Company Property. Promptly following the Executive’s
termination of employment, the Executive shall return to the Company all
property of the Company, and all copies thereof in the Executive’s possession or
under the Executive’s control, except that the Executive may retain the
Executive’s personal notes, diaries, rolodexes, mobile devices, calendars and
correspondence of a personal nature. All business procured by Executive and all
related business opportunities and plans made known to Executive while Executive
is employed by or providing services to the Company shall remain the permanent
and exclusive property of the Company.

 

(c)               Nonsolicitation. The Executive agrees that, while the
Executive is employed by the Company and during the one-year period following
the Executive’s termination of employment with the Company (the “Restricted
Period”), the Executive shall not directly or indirectly, (i) solicit any
individual who is, on the Termination Date (or was, during the six-month period
prior to the Termination Date), employed by the Company or its Affiliates to
terminate or refrain from renewing or extending such employment or to become
employed by or become a consultant to any other individual or entity other than
the Company or its Affiliates or (ii) induce or attempt to induce any customer
or investor (in each case, whether former, current or prospective), supplier,
licensee or other business relation of the Company or any of its affiliates to
cease doing business with the Company or such Affiliate, or in any way interfere
with the relationship between any such customer, investor, supplier, licensee or
business relation, on the one hand, and the Company or any of its Affiliates, on
the other hand.

 

 15 

 

 



(d)              Noncompetition. The Executive agrees that, during the
Restricted Period, the Executive shall not be employed by, serve as a consultant
to, or otherwise assist or directly or indirectly provide services to a
Competitor (as defined below) if (i) the services that the Executive is to
provide to the Competitor are the same as, or substantially similar to, any of
the services that the Executive provided to the Company or the Affiliates, and
such services are to be provided with respect to any location in which the
Company or an Affiliate had material operations during the twelve (12) month
period prior to the Termination Date, or with respect to any location in which
the Company or an Affiliate had devoted material resources to establishing
operations during the twelve (12) month period prior to the Termination Date; or
(ii) the trade secrets, Confidential Information, or proprietary information
(including, without limitation, confidential or proprietary methods) of the
Company and the Affiliates to which the Executive had access could reasonably be
expected to benefit the Competitor if the Competitor were to obtain access to
such secrets or information.  For purposes of this paragraph, services provided
by others shall be deemed to have been provided by the Executive to Competitor
if the Executive had material supervisory responsibilities with respect to the
provision of such services.  The term “Competitor” means any enterprise
(including a person, firm, business, division, or other unit, whether or not
incorporated) during any period in which a material portion of its business is
(and during any period in which it intends to enter into business activities
that would be) materially competitive in any way with any business in which the
Company or any of the Affiliates were engaged during the twelve (12) month
period prior to the Executive’s Termination Date (including, without limitation,
any business if the Company devoted material resources to entering in such
business during such twelve (12) month period), but for purposes of clause (c)
above, the term “Competitor” shall be limited to those businesses to which the
Executive devoted more than an insignificant amount of time while employed by
the Company.  Notwithstanding the foregoing, the term “Competitor” shall not
include a business of a Competitor if such business would not, as a stand-alone
enterprise, constitute a “Competitor” under the foregoing definition, provided
that Executive does not render any services to, or otherwise assist the portion
of the business that competes with the Company and its Affiliates.  For the
avoidance of doubt, the Company’s and Affiliates’ businesses shall include,
without limitation, the lines of business set forth in the Company’s annual
report on Form 10-K, provided that nothing in this sentence shall be construed
to limit the type of business of the Company and the Affiliates or the
restrictions with respect to such businesses in the future.  Any payments owed
to Executive at time of separation as described herein shall be contingent upon
Executive’s compliance with the post-employment noncompetition provisions.

 

(e)               Equitable Remedies. The Executive acknowledges that the
Company would be irreparably injured by a violation of Section 6 and the
Executive agrees that the Company, in addition to any other remedies available
to it for such breach or threatened breach, on meeting the standards required by
law, shall be entitled to a preliminary injunction, temporary restraining order,
or other equivalent relief, restraining the Executive from any actual or
threatened breach of Section 6. If a bond is required to be posted in order for
the Company to secure an injunction or other equitable remedy, the parties agree
that said bond need not be more than a nominal sum.

 

(f)                Employee Proprietary Information and Inventions Assignment.
The terms of that certain Employee Proprietary Information, Inventions
Assignment and Non-Competition Agreement between the Executive and the Company
dated October 5, 2016 are hereby incorporated by reference (the “Invention
Assignment Agreement”). To the extent that there are any conflicts between the
terms and conditions of the Invention Assignment Agreement and this Agreement,
the terms and conditions of this Agreement shall control. All non-conflicting
terms of the Invention Assignment Agreement are hereby expressly preserved.

 

 16 

 

 



(g)               Severability; Blue Pencil. The Executive acknowledges and
agrees that the Executive has had the opportunity to seek advice of counsel in
connection with this Agreement and the restrictive covenants contained herein
are reasonable in geographical scope temporal duration and in all other
respects. If it is determined that any provision of this Section 6 is invalid or
unenforceable, the remainder of the provisions of this Section 6 shall not
thereby be affected and shall be given full effect, without regard to the
invalid portions. If any court or other decision-maker of competent jurisdiction
determines that any of the covenants in this Section 6 is unenforceable because
of the duration or geographic scope of such provision, then after such
determination becomes final and unappealable, the duration or scope of such
provision, as the case may be, shall be reduced so that such provision becomes
enforceable, and in its reduced form, such provision shall be enforced.

 

7.             Successors.

 

(a)               This Agreement is personal to the Executive and without the
prior written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives.

 

(b)              This Agreement shall inure to the benefit of and be binding
upon the Company and its successors and assigns and any party acting in the form
of a receiver or trustee capacity.

 

(c)               The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.

 

8.             Miscellaneous.

 

(a)               This Agreement shall be construed, and the rights and
obligations of the parties hereunder determined, in accordance with the
substantive laws of the State of Michigan, without regard to its
conflict-of-laws principles.  For the purposes of any suit, action or proceeding
based upon, arising out of or relating to this Agreement or the negotiation,
execution or performance hereof, the parties hereby expressly submit to the
jurisdiction of all federal and state courts sitting within the confines of the
Federal Eastern District of Michigan (the “Venue Area”) and consent that any
order, process, notice of motion or other application to or by any such court or
a judge thereof may be served within or without such court’s jurisdiction by
registered mail or by personal service in accordance with Section 8(b).  The
parties agree that such courts shall have the exclusive jurisdiction over any
such suit, action or proceeding commenced by either or both of said parties. 
Each party hereby irrevocably waives any objection that it may now or hereafter
have to the laying of venue of any suit, action or proceeding based upon,
arising out of or relating to this Agreement or the negotiation, execution or
performance hereof, brought in any federal or state court sitting within the
confines of the Venue Area and hereby further irrevocably waives any claim that
any such suit, action or proceeding brought in any such court has been brought
in an inconvenient forum. The captions of this Agreement are not part of the
provisions hereof and shall have no force or effect. This Agreement may not be
amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.

 

 17 

 

 



(b)              All notices and other communications hereunder shall be in
writing and shall be given by hand delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:

 



  If to the Executive:                    

 



    Telephone:           Fax:         Email:    

 





  If to the Company: NeuroOne Medical Technologies Corporation     Attn:
Chairman of the Board     NeuroOne Medical Technologies Corporation     10006
Liatris Lane     Eden Prairie, MN 55347     Telephone: (952) 237-7412     Email:
paulbuckman@gmail.com         with a copy to: Honigman Miller Schwartz and Cohn
LLP     350 East Michigan Avenue, Suite 300     Kalamazoo, Michigan 49007    
Attention: Phillip D. Torrence, Esq.     Telephone: (269) 337-7702     Fax:
(269) 337-7703     Email: ptorrence@honigman.com



 

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

 

(c)               The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

 

(d)              The Company hereby agrees to indemnify the Executive and hold
the Employee harmless to the extent provided under Certificate of Incorporation
of the Company (as amended), the By-Laws of the Company (as amended) and the
Indemnification Agreement, dated as of July 20, 2017, between the Company and
the Executive against and in respect of any and all actions, suits, proceedings,
claims, demands, judgments, costs, expenses (including reasonable attorney’s
fees), losses, and damages resulting from the Executive’s good faith performance
of the Executive’s duties and obligations with the Company. This obligation
shall survive the termination of the Executive’s employment with the Company.

 

 18 

 

 



(e)               From and after the Commencement Date, the Company shall cover
the Executive under directors’ and officers’ liability insurance both during
and, while potential liability exists, after the Employment Period in the same
amount and to the same extent as the Company covers its other executive officers
and directors.

 

(f)                The Company may withhold from any amounts payable under this
Agreement such Federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

 

(g)               The Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Executive or the Company may have hereunder, including, without
limitation, the right of the executive to effect a Termination for Good Reason
shall not be deemed to be a waiver of such provision of right or any other
provision or right of this Agreement.

 

(h)              This Agreement, the Invention Assignment Agreement, and all
agreements, documents, instruments, schedules, exhibits or certificates prepared
in connection herewith, represent the entire understanding and agreement between
the parties with respect to the subject matter hereof, supersede all prior
agreements or negotiations between such parties, including the Prior Employment
Agreement, and may be amended, supplemented or changed only by an agreement in
writing which makes specific reference to this Agreement or the agreement or
document delivered pursuant hereto, as the case may be, and which is signed by
the party against whom enforcement of any such amendment, supplement or
modification is sought.

 

 19 

 

 

IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the date first above written.

 

   

The Executive:

 

 

/s/ David Rosa                 

David Rosa

The Company:

 

NeuroOne Medical Technologies Corporation

 

By: /s/ Paul Buckman                 

Name: Paul Buckman                  

Title: Chairman                            

 

   



 

 

 



 

